Name: COMMISSION REGULATION (EC) No 2238/95 of 22 September 1995 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: Africa;  Asia and Oceania;  trade policy;  cooperation policy;  beverages and sugar
 Date Published: nan

 No L 228/ 10 fENl Official Journal of the European Communities 23 . 9. 95 COMMISSION REGULATION (EC) No 2238/95 of 22 September 1995 on the supply of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same portHaving regard to the Treaty establishing the European Community, area, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) HAS ADOPTED THIS REGULATION : No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Article 1Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 144 tonnes of sugar ; White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Tenders relating to the lots specified in the Annexes shall cover either sugar produced under the A or B quotas or C sugar within the meaning of points (a), (b) and (c) of the sixth subparagraph of Article 24 (la) of Council Regula ­ tion (EEC) No 1785/81 (6). Tenders shall be rejected unless they specify the category of sugar to which they relate . Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of ship ­ ment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either A or B quota sugar or C sugar in accord ­ ance with the regulations governing the market ; whereas the contract for the supply of each lot is to be awarded to the tenderer submitting the lowest tender having regard to the conditions applicable to the categories of sugar in question ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3. 1991 , p. 108. ( «) OJ No L 177, 1 . 7. 1981 , p. 4. 23 . 9 . 95 EN Official Journal of the European Communities No L 228/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1995. For the Commission Franz FISCHLER Member of the Commission No L 228/12 I EN I Official Journal of the European Communities 23 . 9 . 95 ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme : 1994 + 1995 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient 0 : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) f) (8) : see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under VA ( 1 )) 8 . Total quantity : 144 tonnes 9. Number of lots : one (see Annex II) 10. Packaging and marking (6) (') (") : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA (2) and VA (3)) Language to be used for the marking : see Annex II 11 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b)) or  C sugar (point (c)) 12. Stage of supply : free at port of shipment (,0) 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 30 . 10  19. 11 . 1995 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 9. 10 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : at 12 noon (Brussels time) on 23 . 10 . 1995 (b) period for making the goods available at the port of shipment : 13 . 11  3 . 12. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, 200 rue de la Loi/Wetstraat, B-1049 Bruxelles/Brussel ( telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : in the case of A and B sugar : periodic refund applicable to white sugar on 11 . 9 . 1995, fixed by Commission Regulation (EC) No 2119/95 (OJ No L 212, 7. 9 . 1995, p. 3 ) 23 . 9 . 95 HENI Official Journal of the European Communities No L 228/13 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) For A and B sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 1053/95 (OJ No L 107, 12. 5. 1995, p. 4), shall not apply to this amount. For C sugar : Commission Regulation (EEC) No 2330/87 is not applicable . The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation. (*) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. Q The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) is binding for determination of the sugar category. (s) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  health certificate. (9) Notwithstanding OJ No C 114, point VA(3) (c) is replaced by the following : 'the words "European Community"'. ( ,0) Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. (") Shipment to take place in 20-foot containers , condition FCL/FCL (A3 : each containing 18 tonnes net). The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), the number of which to be provided to the beneficiary's forwarder. No L 228/14 EN Official Journal of the European Communities 23 . 9 . 95 ANEXO II  BILAG II  ANHANG II  T1APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Lote Cantidad total (en toneladas) Cantidades parciales (en toneladas) AcciÃ ³n n0 PaÃ ­s de destino Lengua que se debe utilizar en la rotulaciÃ ³n Parti TotalmÃ ¦ngde DelmÃ ¦ngde Aktion nr. Bestemmelsesland MÃ ¦rkning pÃ ¥(tons) (tons) fÃ ¸lgende sprog Partie Gesamtmenge(in Tonnen) Teilmengen (in Tonnen) MaÃ nahme Nr. Bestimmungsland Kennzeichnung in folgender Sprache Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ±(Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸ . Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Lot Total quantity(in tonnes) Partial quantities (in tonnes) Operation No Country of destination Language to be used for the marking Lot QuantitÃ © totale QuantitÃ ©s partielles Action n ° Pays de destination Langue Ã utiliser(en tonnes) (en tonnes) pour le marquage Lotto QuantitÃ totale Quantitativi parziali Azione n. Paese di destinazione Lingua da utilizzare(in tonnellate) (in tonnellate) per la marcatura Partij Totale hoeveelheid(in ton) Deelhoeveelheden (in ton) Maatregel nr. Land van bestemming Taal te gebruikenvoor de opschriften Lote Quantidade total Quantidades parciais AcÃ §Ã £o n? PaÃ ­s de destino LÃ ­ngua a utilizar(em toneladas) (em toneladas) na rotulagem ErÃ ¤ KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Toimi N:o MÃ ¤Ã ¤rÃ ¤maa MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli Parti Total kvantitet(ton) Delkvantitet (ton) Aktion nr BestÃ ¤mmelseland MÃ ¤rkning pÃ ¥ fÃ ¶ljandesprÃ ¥k A 144 Al : 18 1666/94 Madagascar FranÃ §ais A2 : 18 1667/94 Madagascar FranÃ §ais A3 : 108 165/95 Bangladesh English